Carlisle, J.
Where, on his trial in the Criminal Court of Fulton County, the defendant was found guilty under an accusation charging him with the offense of a misdemeanor “for that the said . . . [defendant] in the county aforesaid [Fulton] on the 8th day of June, 1953, did operate an automobile on Spring Street, a public highway of said State and county, while under the influence of intoxicating liquor,” and there was evidence from a police officer that on June 8, 1953, he investigated a wreck on Spring Street, a public thoroughfare in the City of Atlanta and the County of Fulton, and found the defendant in a very drunken condition at the scene of the wreck, that the defendant was unable to walk unassisted, and admitted that he was the driver of the automobile; and there was additional evidence from another police officer that on the same day he and his partner were writing parking tickets just off of Spring Street and that he looked up in time to see the defendant driving his automobile through a red light and saw the defendant’s car hit another automobile, that he and his partner went immediately to the scene of the collision between the defendant’s ear and the other vehicle and found the defendant in a very drunken condition, unable *409to walk unassisted, and talking thick-tongued, the verdict finding the defendant guilty as charged was authorized by the evidence. Spence v. State, 83 Ga. App. 588 (63 S. E. 2d 910); Mons v. State, 84 Ga. App. 340 (66 S. E. 2d 159). Consequently, the Superior Court of Fulton County did not err in overruling the petition for certiorari complaining that the verdict was unauthorized.
Decided July 13, 1954.
C. G. Battle, for plaintiff in error.
Paul Webb, Solicitor-General, John I. Kelley, Solicitor, C. 0. Murphy, contra.

Judgment affirmed.


Gardner, P. J., and Townsend, J., concur.